PER CURIAM.
As the State properly concedes, the record does not support the conclusion that the trial judge made an independent determination of competency before accepting Appellant's plea entered after his competency was ostensibly restored. Accordingly, we reverse and remand for further proceedings. Bynum v. State , 43 Fla. L. Weekly D1063 (Fla. 5th DCA May 11, 2018) ; Rumph v. State , 217 So.3d 1092, 1094 (Fla. 5th DCA 2017).
REVERSED AND REMANDED.
COHEN, C.J., TORPY and EVANDER, JJ., concur.